Electronically Filed
                                                        Supreme Court
                                                        SCPW-12-0000017
                                                        21-FEB-2012
                                                        10:12 AM



                       NO. SCPW-12-0000017


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                  CHRIS GRINDLING, Petitioner,


                                vs.


    THE HONORABLE SHACKLEY F. RAFFETTO, JUDGE OF THE CIRCUIT

   COURT OF THE SECOND CIRCUIT, STATE OF HAWAI'I, Respondent.


                       ORIGINAL PROCEEDING

                     (S.P.P. NO. 10-1-0011)


                              ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Upon consideration of petitioner Chris Grindling's

petition for a writ of mandamus, the respondent judge's answer,

and the record of S.P.P. No. 10-1-0011, it appears that S.P.P.

No. 10-1-0011 was disposed of on February 3, 2012.     Petitioner's

request for mandamus relief is moot.   Therefore,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied as moot.

          DATED: Honolulu, Hawai'i, February 21, 2012.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr.

                               /s/ Sabrina S. McKenna